Exhibit 10.4

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 2nd day of December, 2008, by and between EagleBank, a Maryland
chartered commercial bank (the “Bank”), and Martha Foulon-Tonat
(“Foulon-Tonat”).

 

RECITALS:

 

WHEREAS, the Bank and Foulon-Tonat are parties to an Employment Agreement dated
January 1, 2007 (the “Original Agreement”), pursuant to which Foulon-Tonat
serves as Executive Vice President and Chief Lender of the Bank; and

 

WHEREAS, the parties believe that amendment of the Original Agreement is
appropriate in order to ensure that Section 409A(a)(1)(B) of the Internal
Revenue Code does not impose additional tax and interest on payments to
Foulon-Tonat; and

 

WHEREAS, the parties believe that amendment of the Original Agreement is
appropriate in order to ensure that the provisions thereof do not impede the
ability of the Bank and its affiliates to receive funds from the U.S. Department
of Treasury pursuant to the Troubled Assets Relief Plan Capital Purchase
Program; and

 

WHEREAS, to accomplish the foregoing, the parties desire to hereby enter into
this Agreement to supersede and replace the Original Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.             Employment.  The Bank agrees to employ Foulon-Tonat, and
Foulon-Tonat agrees to be employed as Executive Vice President and Chief Lender
of the Bank, subject to the terms and provisions of this Agreement.

 

2.             Certain Definitions.  As used in this Agreement, the following
terms have the meanings set forth below:

 

2.1           “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence. For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2           “Bancorp” means Eagle Bancorp, Inc., a Maryland corporation.

 

2.3           “Bank” is defined in the Recitals.  If the Bank is merged into any
other Entity, or transfers substantially all of its business operations or
assets to another Entity, the term “Bank” shall be deemed to include such
successor Entity for purposes of applying Article 8 of this Agreement.

 

2.4           “Bank Entities” means and includes any of the Bank, Bancorp and
their Affiliates.

 

2.5           “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily be limited to:

 

1

--------------------------------------------------------------------------------


 

(a)           the Federal Deposit Insurance Corporation or any other federal or
state depository insurance organization or fund;

 

(b)           the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)           any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

 

(d)           any predecessor, successor or assignee of any of the foregoing.

 

2.6           “Board” means the Board of Directors of the Bank.

 

2.7           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8           “Competitive Business” means the banking and financial services
business, which includes, without limitation, consumer savings, commercial
banking, the insurance and trust business, the savings and loan business and
mortgage lending, or any other business in which any of the Bank Entities is
engaged or has invested significant resources within the prior six (6) month
period in preparation for becoming actively engaged.

 

2.9           “Competitive Products or Services” means, as of any time, those
products or services of the type that any of the Bank Entities is providing, or
is actively preparing to provide, to its customers.

 

2.10         “Disability” means a mental or physical condition which, in the
good faith opinion of the Board, renders Foulon-Tonat, with reasonable
accommodation, unable or incompetent to carry out the material job
responsibilities which Foulon-Tonat held or the material duties to which
Foulon-Tonat was assigned at the time the disability was incurred, which has
existed for at least three (3) months and which in the opinion of a physician
mutually agreed upon by the Bank and Foulon-Tonat (provided that neither party
shall unreasonably withhold such agreement) is expected to be permanent or to
last for an indefinite duration or a duration in excess of nine (9) months.

 

2.11         “Expiration Date” means August 31, 2011.

 

2.12         “Person” means any individual or Entity.

 

2.13         “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.14         “Termination Date” means the Expiration Date or such earlier date
on which the Term expires pursuant to Section 3.1 or is terminated pursuant to
Section 7.2, 7.3, 7.4, or 7.5, as applicable.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

3.             Term; Position.

 

3.1           Term.  Foulon-Tonat’s employment hereunder shall continue until
the Expiration Date, unless extended in writing by both the Bank and
Foulon-Tonat or sooner terminated in accordance with the provisions of this
Agreement (the “Term”).

 

3.2           Position.  The Bank shall employ Foulon-Tonat to serve as
Executive Vice President and Chief Lender of the Bank.

 

3.3           No Restrictions.  Foulon-Tonat represents and warrants to the Bank
that Foulon-Tonat is not subject to any legal obligations or restrictions that
would prevent or limit her entering into this Agreement and performing her
responsibilities hereunder.

 

2

--------------------------------------------------------------------------------


 

4.             Duties of Foulon-Tonat.

 

4.1           Nature and Substance.  Foulon-Tonat shall report directly to and
shall be under the direction of the Chief Executive Officer. The specific powers
and duties of Foulon-Tonat shall be established, determined and modified by and
within the discretion of the Board.

 

4.2           Performance of Services.  Foulon-Tonat agrees to devote her full
business time and attention to the performance of her duties and
responsibilities under this Agreement, and shall use her best efforts and
discharge her duties to the best of her ability for and on behalf of the Bank
and toward its successful operation.  Foulon-Tonat agrees that, without the
prior written consent of the Board, she will not during the Term, directly or
indirectly, perform services for or obtain a financial or ownership interest in
any other Entity (an “Outside Arrangement”) if such Outside Arrangement would
interfere with the satisfactory performance of her duties to the Bank, present a
conflict of interest with the Bank and/or Bancorp, breach her duty of loyalty or
fiduciary duties to the Bank and/or Bancorp, or otherwise conflict with the
provisions of this Agreement.  Foulon-Tonat shall promptly notify the Board of
any Outside Arrangement, provide the Bank with any written agreement in
connection therewith and respond fully and promptly to any questions that the
Board may ask with respect to any Outside Arrangement.  If the Board determines
that Foulon-Tonat’s participation in an Outside Arrangement would interfere with
her satisfactory performance of her duties to the Bank, present a conflict of
interest with the Bank and/or Bancorp, breach her duty of loyalty or fiduciary
duties to the Bank and/or Bancorp, or otherwise conflict with the provisions of
this Agreement, Foulon-Tonat shall not undertake, or shall cease, such Outside
Arrangement as soon as feasible after the Board notifies her of such
determination.  Notwithstanding any provision hereof to the contrary, this
Section 4.2 does not restrict Foulon-Tonat’s right to own securities of any
Entity that files periodic reports with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended;
provided that her total ownership constitutes less than two percent (2%) of the
outstanding securities of such company.

 

4.3           Compliance with Law.  Foulon-Tonat shall comply with all laws,
statutes, ordinances, rules and regulations relating to her employment and
duties.

 

5.             Compensation; Benefits. As full compensation for all services
rendered pursuant to this Agreement and the covenants contained herein, the Bank
shall pay to Foulon-Tonat the following:

 

5.1           Salary.  Through the end of the Term, Foulon-Tonat shall be paid a
salary (“Salary”) of Two Hundred Forty-three Thousand One Hundred One Dollars
($243,101) on an annualized basis.  The Bank shall pay Foulon-Tonat’s Salary in
equal installments in accordance with the Bank’s regular payroll periods as may
be set by the Bank from time to time.  Foulon-Tonat’s Salary may be further
increased from time to time, at the discretion of the Board. Foulon-Tonat may
also be entitled to certain incentive bonus payments as determined by Board
approved incentive plans.

 

5.2           Withholding.  Payments of Salary shall be subject to the customary
withholding of income and other employment taxes as is required with respect to
compensation paid by an employer to an employee.

 

5.3           Vacation and Leave.  Foulon-Tonat shall be entitled to such
vacation and leave as may be provided for under the current and future leave and
vacation policies of the Bank for executive officers.

 

5.4           Office Space.  The Bank will provide customary office space and
office support to Foulon-Tonat.

 

5.5           Parking.  Paid parking at Foulon-Tonat’s regular worksite will be
provided by the Bank at its expense.

 

5.6           Car Allowance.  The Bank will pay Foulon-Tonat a monthly car
allowance of Seven Hundred Fifty Dollars ($750.00).

 

5.7           Non-Life Insurance.  The Bank will provide Foulon-Tonat with group
health, disability and other insurance as the Bank may determine appropriate for
all employees of the Bank.

 

3

--------------------------------------------------------------------------------


 

5.8           Life Insurance.

 

5.8.1 Foulon-Tonat may obtain a term life insurance policy (the “Policy”) on
Foulon-Tonat in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00), the particular product and carrier to be chosen by Foulon-Tonat
in her discretion.  Foulon-Tonat shall have the right to designate the
beneficiary of the Policy.  If the Policy is obtained, Foulon-Tonat shall
provide the Bank with a copy of the Policy, and the Bank will pay, during the
Term of this Agreement, the premiums for the Policy upon submission by
Foulon-Tonat to the Bank of the invoices therefor.  In the event Foulon-Tonat is
rated and the premium exceeds the standard rate for a Seven Hundred Fifty
Thousand Dollar ($750,000.00) policy, the Policy amount shall be lowered to the
maximum amount that can be purchased at the standard rate for a Seven Hundred
Fifty Thousand Dollar ($750,000.00) policy.  For example, if Foulon-Tonat is
rated and the standard rate for a Seven Hundred Fifty Thousand Dollar
($750,000.00) policy would acquire a Five Hundred Thousand Dollar ($500,000.00)
policy, the Bank would only be required to pay the premium for a Five Hundred
Thousand Dollar ($500,000.00) policy.  If a Policy is obtained and it is
cancelled or terminated, Foulon-Tonat shall immediately notify the Bank of such
cancellation or termination.

 

5.8.2 The Bank may, at its cost, obtain and maintain “key-man” life insurance
and/or Bank-owned life insurance on Foulon-Tonat in such amount as determined by
the Board from time to time. Foulon-Tonat agrees to cooperate fully and to take
all actions reasonably required by the Bank in connection with such insurance.

 

5.9           Expenses.  The Bank shall, promptly upon presentation of proper
expense reports therefor, pay or reimburse Foulon-Tonat, in accordance with the
policies and procedures established from time to time by the Bank for its
officers, for all reasonable and customary travel (other than local use of an
automobile for which Foulon-Tonat is being  provided the car allowance) and
other out-of-pocket expenses incurred by Foulon-Tonat in the performance of her
duties and responsibilities under this Agreement and promoting the business of
the Bank, including approved membership fees, dues and the cost of attending
business related seminars, meetings and conventions.

 

5.10         Retirement Plans.  Foulon-Tonat shall be entitled to participate in
any and all qualified pension or other retirement plans of the Bank which may be
applicable to personnel of the Bank.

 

5.11         Other Benefits.  While this Agreement is in effect, Foulon-Tonat
shall be entitled to all other benefits that the Bank provides from time to time
to its officers.

 

5.12         Eligibility.  Participation in any health, life, accident,
disability, medical expense or similar insurance plan or any qualified pension
or other retirement plan shall be subject to the terms and conditions contained
in such plan. All matters of eligibility for benefits under any insurance plans
shall be determined in accordance with the provisions of the applicable
insurance policy issued by the applicable insurance company.

 

5.13         Equity Compensation.  Foulon-Tonat shall be eligible to receive
awards of options, SARs and /or Restricted Stock under the 2006 Stock Plan of
Bancorp, from time to time, at the discretion of the 2006 Plan Committee or
Compensation Committee of the Board of Directors of Bancorp.

 

6.             Conditions Subsequent to Continued Operation and Effect of
Agreement.

 

6.1           Continued Approval by Bank Regulatory Agencies.  This Agreement
and all of its terms and conditions, and the continued operation and effect of
this Agreement and the Bank’s continuing obligations hereunder, shall at all
times be subject to the continuing approval of any and all Bank Regulatory
Agencies whose approval is a necessary prerequisite to the continued operation
of the Bank. Should any term or condition of this Agreement, upon review by any
Bank Regulatory Agency, be found to violate or not be in compliance with any
then-applicable statute or any rule, regulation, order or understanding
promulgated by any Bank Regulatory Agency, or should any term or condition
required to be included herein by any such Bank Regulatory Agency be absent,
this Agreement may be rescinded and terminated by the Bank if the parties hereto
cannot in good faith agree upon such

 

4

--------------------------------------------------------------------------------


 

additions, deletions or modifications as may be deemed necessary or appropriate
to bring this Agreement into compliance.

 

7.             Termination of Agreement.  Prior to the Expiration Date, the Term
of this Agreement may be terminated as provided below in this Article 7.

 

7.1           Definition of Cause.  For purposes of this Agreement, “Cause”
means:

 

(a) any act of theft, fraud, intentional misrepresentation, personal dishonesty
or breach of fiduciary duty involving personal gain or similar conduct by
Foulon-Tonat with respect to the Bank Entities or the services to be rendered by
her under this Agreement;

 

(b) any failure of this Agreement to comply with any Bank Regulatory Agency
requirement which is not cured in accordance with Section 6.1 within a
reasonable period of time after written notice thereof;

 

(c) any Bank Regulatory Agency action or proceeding against Foulon-Tonat as a
result of her negligence, fraud, malfeasance or misconduct;

 

(d) indictment of Foulon-Tonat, or Foulon-Tonat’s conviction or plea of nolo
contendere at the trial court level, of a felony, or any crime of moral
turpitude, or involving dishonesty, deception or breach of trust;

 

(e) any of the following conduct on the part of Foulon-Tonat that Foulon-Tonat
has not corrected or cured within thirty (30) days after having received written
notice from the Bank detailing and describing such conduct (provided, however,
that the Bank shall not be required to provide Foulon-Tonat with notice and
opportunity to cure more than two (2) times in any twelve (12) month period):

 

(i)            habitual absenteeism, or the failure by or the inability of
Foulon-Tonat to devote full time attention and energy to the performance of
Foulon-Tonat’s duties pursuant to this Agreement (other than by reason of her
death or Disability);

 

(ii)           intentional material failure by Foulon-Tonat to carry out the
explicit lawful and reasonable directions, instructions, policies, rules,
regulations or decisions of the Board which are consistent with her position;

 

(iii)          willful or intentional misconduct on the part of Foulon-Tonat
that results, or that the Board in good faith determines may result, in
substantial injury to the Bank or any of its Affiliates; or

 

(iv)          any action (including any failure to act) or conduct by
Foulon-Tonat in violation of a material provision of this Agreement (including
but not limited to the provisions of Article 8 hereof, which shall be deemed to
be material); or

 

(f)            the use of drugs, alcohol or other substances by Foulon-Tonat to
an extent which materially interferes with or prevents Foulon-Tonat from
performing her duties under this Agreement;

 

(g)           the determination by the Board, in the exercise of its reasonable
judgment and in good faith, that Foulon-Tonat’s job performance is substantially
unsatisfactory and that she has failed to cure such performance within a
reasonable period (but in no event more than thirty (30) days) after written
notice specifying in reasonable detail the nature of the unsatisfactory
performance; or

 

(h)           Foulon-Tonat’s commission of unethical business practices, acts of
moral turpitude, financial impropriety, fraud or dishonesty in any material
matter which the Board in good faith determines could adversely affect the
reputation, standing or financial prospects of the Bank or its Affiliates.

 

5

--------------------------------------------------------------------------------


 

7.2           Termination by the Bank for Cause.  After the occurrence of any of
the conditions specified in Section 7.1, the Bank shall have the right to
terminate the Term for Cause immediately on written notice to Foulon-Tonat.

 

7.3           Termination by the Bank without Cause.  The Bank shall have the
right to terminate the Term at any time on written notice without Cause, for any
or no reason, such termination to be effective on the date on which the Bank
gives such notice to Foulon-Tonat or such later date as may be specified in such
notice.

 

7.4           Termination for Death or Disability.  The Term shall automatically
terminate upon the death of Foulon-Tonat or upon the Board’s determination that
Foulon-Tonat is suffering from a Disability.

 

7.5           Termination by Foulon-Tonat.  Foulon-Tonat shall have the right to
terminate the Term at any time, such termination to be effective on the date
ninety (90) days after the date on which Foulon-Tonat gives such notice to the
Bank unless Foulon-Tonat and the Bank agree in writing to a later date on which
such termination is to be effective.  After receiving notice of termination, the
Bank may require Foulon-Tonat to devote her good faith energies to transitioning
her duties to her successor and to otherwise helping to minimize the adverse
impact of her resignation upon the operations of the Bank.  If Foulon-Tonat
fails or refuses to fully cooperate with such transition, the Bank may
immediately terminate Foulon-Tonat, in which case it shall no longer have any
obligation to pay any Salary or provide any benefits to her, but solely for
purposes of Sections 8.5 and 8.6 below, the Termination Date shall be the date
ninety (90) days after the date on which Foulon-Tonat gives notice of
termination to the Bank pursuant to the first sentence of this Section 7.5, or
the later date referred to therein, whichever is later.

 

7.6           Pre-Termination Salary and Expenses.  Without regard to the reason
for, or the timing of, the termination or expiration of the Term:  (a) the Bank
shall pay Foulon-Tonat any unpaid Salary due for the period prior to the
Termination Date; and (b) following submission of proper expense reports by
Foulon-Tonat, the Bank shall reimburse Foulon-Tonat for all expenses incurred
prior to the Termination Date and subject to reimbursement pursuant to
Section 5.9 hereof.  These payments shall be made promptly upon termination and
within the period of time mandated by law.

 

7.7           Severance if Termination by the Bank without Cause.  Provided that
Foulon-Tonat signs and delivers to the Bank no later than twenty-one (21) days
after the Termination Date a General Release and Waiver in the form attached to
this Agreement as Exhibit A, and except as set forth below, if the Term is
terminated by the Bank during the Term without Cause, the Bank shall, for a
period of one (1) year following the Termination Date, (i) continue to pay
Foulon-Tonat, in the manner set forth below, Foulon-Tonat’s Salary at the rate
being paid as of the Termination Date, and (ii) if Foulon-Tonat timely elects to
continue her health insurance benefits under COBRA, pay to the insurer
Foulon-Tonat’s premiums for health insurance benefits continuation (for so long
as Foulon-Tonat remains qualified for such continuation under COBRA); provided,
however, that Foulon-Tonat shall not be entitled to any such payments if she is
otherwise entitled to payments pursuant to Section 9.4 in relation to a Change
in Control.   Any payments due Foulon-Tonat pursuant to this Section 7.7 shall
be paid to Foulon-Tonat in installments on the same schedule as Foulon-Tonat was
paid immediately prior to the Termination Date, each installment to be the same
amount Foulon-Tonat would have been paid under this Agreement if she had not
been terminated. In the event Foulon-Tonat breaches any provision of Article 8
of this Agreement, Foulon-Tonat’s entitlement to any payments payable pursuant
to this Section 7.7, if and to the extent not yet paid, shall thereupon
immediately cease and terminate as of the date of such breach, with Foulon-Tonat
having the obligation to repay to the Bank any payments that were paid to her
and any payments for health insurance benefits continuation pursuant to this
Section 7.7 with respect to the period after such breach occurred and before
such breach became known to the Bank.  Furthermore, if termination was initially
not for Cause but the Bank thereafter determines in good faith that, during the
Term, Foulon-Tonat had engaged in conduct that would have constituted Cause,
Foulon-Tonat’s entitlement to any payments pursuant to this Section 7.7 shall
terminate retroactively to the Termination Date, with Foulon-Tonat having the
obligation to repay to the Bank all payments that were paid to her and any
payments for health insurance benefits continuation pursuant to this
Section 7.7, and, upon the return of all such payments, said General Release and
Waiver shall be deemed rescinded and of no force or effect.   Notwithstanding
anything to the contrary in this Section 7.7, any payment pursuant to this
Section shall be subject to (i) any delay in payment required by Section 10.3
hereof and (ii) any reduction required pursuant to Section 10.2 hereof.

 

6

--------------------------------------------------------------------------------


 

7.8           Termination After Change in Control.  Sections 9.2 and 9.3 set out
provisions applicable to certain circumstances in which the Term may be
terminated after Change in Control.

 

8.             Confidentiality; Non-Competition; Non-Interference.

 

8.1           Confidential Information.  Foulon-Tonat, during employment, will
have, and has had, access to and become familiar with various confidential and
proprietary information of the Bank Entities and/or relating to the business of
the Bank Entities (“Confidential Information”), including, but not limited to:
business plans; operating results; financial statements and financial
information; contracts; mailing lists; purchasing information; customer data
(including lists, names and requirements); feasibility studies; personnel
related information (including compensation, compensation plans, and staffing
plans); internal working documents and communications; and other materials
related to the businesses or activities of the Bank Entities which is made
available only to employees with a need to know or which is not generally made
available to the public.  Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

 

8.2           Nondisclosure.  Foulon-Tonat hereby covenants and agrees that she
shall not, directly or indirectly, disclose or use, or authorize any Person to
disclose or use, any Confidential Information (whether or not any of the
Confidential Information is novel or known by any other Person); provided
however, that this restriction shall not apply to the use or disclosure of
Confidential Information (i) to any governmental entity to the extent required
by law, (ii) which is or becomes publicly known and available through no
wrongful act of Foulon-Tonat or any Affiliate of Foulon-Tonat or (iii) in
connection with the performance of Foulon-Tonat’s duties under this Agreement.

 

8.3           Nondisclosure of this Agreement.  The terms, conditions and fact
of this Agreement are strictly confidential.  From and after the date of
execution of this Agreement, Foulon-Tonat agrees not to disclose, directly or
indirectly, the existence of this Agreement or any of the terms and conditions
herein to any Person except that Foulon-Tonat may disclose the existence of this
Agreement or the terms and conditions herein to Foulon-Tonat’s immediate family,
tax, financial or legal advisers, prospective employers (with whom
Foulon-Tonat’s employment is not prohibited by Section 8.5), any taxing
authority, or as required by law.  If Foulon-Tonat is asked about the existence
and/or terms and conditions of this Agreement, Foulon-Tonat is permitted to
state only that “the terms of my employment are a confidential matter that I am
not able to disclose.”  Foulon-Tonat acknowledges that the terms of this
Section 8.3 are a material inducement for the Bank to enter into this
Agreement.  Notwithstanding the foregoing, Foulon-Tonat may disclose such
information regarding this Agreement as may be disclosed by the Bank Entities in
any document filed with the Securities and Exchange Commission.

 

8.4           Documents.  All files, papers, records, documents, compilations,
summaries, lists, reports, notes, databases, tapes, sketches, drawings,
memoranda, and similar items (collectively, “Documents”), whether prepared by
Foulon-Tonat, or otherwise provided to or coming into the possession of
Foulon-Tonat, that contain any proprietary information about or pertaining or
relating to the Bank Entities (the “Bank Information”) shall at all times remain
the exclusive property of the Bank Entities. Promptly after a request by the
Bank or the Termination Date, Foulon-Tonat shall take reasonable efforts to
(i) return to the Bank all Documents in any tangible form (whether originals,
copies or reproductions) and all computer disks or other media containing or
embodying any Document or Bank Information and (ii) purge and destroy all
Documents and Bank Information in any intangible form (including computerized,
digital or other electronic format) as may be requested in writing by the Chief
Executive Officer  of the Bank or Chairman of the Board of the Bank, and
Foulon-Tonat shall not retain in any form any such Document or any summary,
compilation, synopsis or abstract of any Document or Bank Information.

 

8.5           Non-Competition.  Foulon-Tonat hereby acknowledges and agrees
that, during the course of employment, Foulon-Tonat has become, and will become,
familiar with and involved in all aspects of the business and operations of the
Bank Entities. Foulon-Tonat hereby covenants and agrees that from the
Commencement Date until the later to occur of (a) the date one (1) year after
the Termination Date, or (b) the Expiration Date (the “Restricted Period”),
Foulon-Tonat will not at any time (except for the Bank Entities), directly or
indirectly, in any capacity (whether as a proprietor, owner, agent, officer,
director, shareholder, organizer, partner, principal, manager, member, employee,
contractor, consultant or otherwise) provide any advice, assistance or services
to any Competitive Business or to any Person that is attempting to form or
acquire a Competitive Business if such Competitive Business operates, or is
planning to operate, any office, branch or other facility (in any case, a

 

7

--------------------------------------------------------------------------------


 

“Branch”) that is (or is proposed to be) located within a thirty-five (35) mile
radius of the Bank’s headquarters or any Branch of the Bank Entities. 
Notwithstanding any provision hereof to the contrary, this Section 8.5 does not
restrict Foulon-Tonat’s right to (i) own securities of any Entity that files
periodic reports with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended; provided that her
total ownership constitutes less than two percent (2%) of the outstanding
securities of such company.

 

8.6           Non-Interference. Foulon-Tonat hereby covenants and agrees that
during the Restricted Period, she will not, directly or indirectly, for himself
or any other Person (whether as a proprietor, owner, agent, officer, director,
shareholder, organizer, partner, principal, member, manager, employee,
contractor, consultant or any other capacity):

 

(a)           induce or attempt to induce any customer, supplier, officer,
director, employee, contractor, consultant, agent or representative of, or any
other Person that has a business relationship with any Bank Entity, to
discontinue, terminate or reduce the extent of its, her or her relationship with
any Bank Entity or to take any action that would disrupt or otherwise be
disadvantageous to any such relationship;

 

(b)           solicit any customer of any of the Bank Entities for the purpose
of providing any Competitive Products or Services to such customer (other than
any solicitation to the general public that is not disproportionately directed
at customers of any Bank Entity); or

 

(c)           solicit any employee of any of the Bank Entities to commence
employment with, become a consultant or independent contractor to or otherwise
provide services for the benefit of any other Competitive Business

 

In applying this Section 8.6:

 

(i)            the term “customer” shall be deemed to include, at any time, any
Person to which any of the Bank Entities had, during the six (6) month period
immediately prior to such time, (A) sold any products or provided any services
or (B) submitted, or been in the process of submitting or negotiating, a
proposal for the sale of any product or the provision of any services;

 

(ii)           the term “supplier” shall be deemed to include, at any time, any
Person which, during the six (6) month period immediately prior to such time,
(A) had sold any products or services to any of the Bank Entities or (B) had
submitted to any of the Bank Entities a proposal for the sale of any products 
or services;

 

(iii)          for purposes of clause (c), the term “employee” shall be deemed
to include, at any time, any Person who was employed by any of the Bank Entities
within the prior six (6) month period (thereby prohibiting Foulon-Tonat from
soliciting any Person who had been employed by any of the Bank Entities until
six (6) months after the date on which such Person ceased to be so employed);
and

.

(iv)          If during the Restricted Period any employee of any of the Bank
Entities accepts employment with or is otherwise retained by any Competitive
Business of which Foulon-Tonat is an owner, director, officer, manager, member,
employee, partner or employee, or to which Foulon-Tonat provides material
services, it shall be presumed that such employee was hired in violation of the
restriction set forth in clause (c) of this Section 8.6, with such presumption
to be overcome only upon Foulon-Tonat’s showing by a preponderance of the
evidence that she was not directly or indirectly involved in the hiring,
soliciting or encouraging such employee to leave employment with the Bank
Entities.

 

8.7           Injunction. In the event of any breach or threatened or attempted
breach of any provision of this Article 8 by Foulon-Tonat, the Bank shall, in
addition to and not to the exclusion of any other rights and remedies at law or
in equity, be entitled to seek and receive from any court of competent
jurisdiction (i) full temporary and permanent injunctive relief enjoining and
restraining Foulon-Tonat and each and every other Person concerned therein from
the continuation of such violative acts and (ii) a decree for specific
performance of the applicable provisions of this Agreement, without being
required to furnish any bond or other security.

 

8

--------------------------------------------------------------------------------


 

8.8           Reasonableness.

 

8.8.1        Foulon-Tonat has carefully read and considered the provisions of
this Article 8 and, having done so, agrees that the restrictions and agreements
set forth in this Article 8 are fair and reasonable and are reasonably required
for the protection of the interests of the Bank Entities and their respective
businesses, shareholders, directors, officers and employees. Foulon-Tonat
further agrees that the restrictions set forth in this Agreement will not impair
or unreasonably restrain her ability to earn a livelihood.

 

8.8.2        If any court of competent jurisdiction should determine that the
duration, geographical area or scope of any provision or restriction set forth
in this Article 8 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the parties agree that said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

9.             Change in Control.

 

9.1           Definition.  “Change in Control” means and shall be deemed to have
occurred if:

 

(a)  there shall be consummated (i) any consolidation, merger, share exchange,
or similar transaction relating to Bancorp, or pursuant to which shares of
Bancorp’s capital stock are converted into cash, securities of another Entity
and/or other property, other than a transaction in which the holders of
Bancorp’s voting stock immediately before such transaction shall, upon
consummation of such transaction, own at least fifty percent (50%) of the voting
power of the surviving Entity, or (ii) any sale of all or substantially all of
the assets of Bancorp, other than a transfer of assets to a related Person which
is not treated as a change in control event under §1.409A-3(i)(5)(vii)(B) of the
U.S. Treasury Regulations;

 

(b)  any person, entity or group (each within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become the beneficial owner (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of Bancorp
representing more than fifty percent (50%) of the voting power of all
outstanding securities of Bancorp entitled to vote generally in the election of
directors of Bancorp (including, without limitation, any securities of Bancorp
that any such Person has the right to acquire pursuant to any agreement, or upon
exercise of conversion rights, warrants or options, or otherwise, which shall be
deemed beneficially owned by such Person); or

 

(c)  over a twelve (12) month period, a majority of the members of the Board of
Directors of Bancorp are replaced by directors whose appointment or election was
not endorsed by a majority of the members of the Board of Directors of Bancorp
in office prior to such appointment or election.

 

Notwithstanding the foregoing, if the event purportedly constituting a Change in
Control under Section 9.1(a), Section 9.1(b), or Section 9.1(c) does not also
constitute a “change in ownership” of Bancorp, a “change in effective control”
of Bancorp, or a “change in the ownership of a substantial portion of the
assets” of Bancorp within the meaning of Section 409A, then such event shall not
constitute a “Change in Control” hereunder.

 

9.2           Change in Control Termination.  For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

 

(a)           Foulon-Tonat’s employment with the Bank is terminated without
Cause (i) within one hundred twenty (120) days immediately prior to and in
conjunction with a Change in Control or (ii) within twelve (12) months following
consummation of a Change in Control; or

 

(b)           Within twelve (12) months following consummation of a Change in
Control, Foulon-Tonat’s title, duties and or position have been materially
reduced such that Foulon-Tonat is not in a comparable position (with materially
comparable compensation, benefits and responsibilities and is located within
twenty-five (25) miles of Foulon-Tonat’s primary worksite) to the position she
held immediately prior to the Change in Control, and within

 

9

--------------------------------------------------------------------------------


 

thirty (30) days after notification of such reduction she notifies the Bank that
she is terminating her employment due to such change in her employment unless
such change is cured within thirty (30) days of such notice by providing her
with a comparable position (including materially comparable compensation and
benefits and is located within twenty-five (25) miles of Foulon-Tonat’s primary
worksite).  If Foulon-Tonat’s employment is terminated under this Section, her
last day of employment shall be mutually agreed to by Foulon-Tonat and the Bank,
but shall be not more than sixty (60) days after such notice is given by
Foulon-Tonat.

 

9.3           Window Period Resignation After Change in Control.  If at the
expiration of the twelve (12) month period following consummation of a Change in
Control (the “Action Period”), Foulon-Tonat’s employment by the Bank has not
been terminated, Foulon-Tonat may, by giving written notice to the Bank within
the thirty (30) day period immediately following the last day of the Action
Period, elect to terminate the Term, in which event her last day of employment
will be as mutually agreed to by the Bank and Foulon-Tonat but which shall be
not more than sixty (60) days after such notice is given by Foulon-Tonat.

 

9.4           Change in Control Payment.  If there is a Change in Control
Termination pursuant to Section 9.2 or Foulon-Tonat resigns after the Action
Period pursuant to Section 9.3, Foulon-Tonat shall be paid a lump-sum cash
payment (the “Change Payment”) equal to 2.99 times Foulon-Tonat’s Salary at the
highest rate in effect during the twelve (12) month period immediately preceding
her Termination Date, such Change Payment to be made to Foulon-Tonat within
forty-five (45) days after the later of (i) her Termination Date or (ii) the
date of the Change in Control, the exact date of payment to be determined in the
sole discretion of the Bank; provided, however, that the Bank shall be relieved
of its obligation to pay the Change Payment if Foulon-Tonat fails to sign and
deliver to the Bank no later than twenty-one (21) days after the Termination
Date a General Release and Waiver in the form attached to this Agreement as
Exhibit A.  Notwithstanding anything to the contrary in this Section 9.4, any
payment pursuant to this Section shall be subject to (i) any delay in payment
required by Section 10.3  hereof and (ii) any reduction required pursuant to
Section 10.2 hereof, as applicable.

 

10.           Compliance with Certain Restrictions.

 

10.1         Certain Defined Terms. For purposes of this Agreement, the
following terms are defined as follows:

 

(a)         “Additional 280G Payments” means any distributions in the nature of
compensation by any Bank Entity to or for the benefit of Foulon-Tonat
(including, but not limited to, the value of acceleration in vesting in
restricted stock, options or any other stock-based compensation), whether or not
paid or payable or distributed or distributable pursuant to this Agreement,
which is required to be taken into consideration in applying
Section 280G(b)(2)(A) of the Code;

 

(b)         “Applicable Severance” means Foulon-Tonat’s severance from
employment by reason of involuntary termination by the Bank or in connection
with any bankruptcy, liquidation or receivership of the Bank or any other entity
that is treated as the same employer under EESA, in each case as determined
under the regulations implementing Section 111(b) of EESA;

 

(c)         Authorities Period” means the period under which the authorities of
Section 101 of EESA are in effect, as determined pursuant to Section 120
thereof;

 

(d)         “Determining Firm” means a reputable law or accounting firm selected
by the Bank to make a determination pursuant to this Article 10;

 

(e)         “EESA” means the Emergency Economic Stabilization Act of 2008,
Public Law 110-343, as implemented by any guidance or regulations thereunder;

 

(f)          “Incentive Compensation” means all bonus and other incentive-based
compensation, as those terms are applied under EESA;

 

10

--------------------------------------------------------------------------------


 

(g)         “Parachute Payment” is defined as set forth in Section 280G(b)(2) of
the Code, with amounts payable during the Authorities Period upon Applicable
Severance being specifically included in applying such provision;

 

(h)         “Total Change in Control Payments” means the total amount of the
Change Payment together with all Additional 280G Payments that are required to
be paid because of a Change in Control; and

 

(i)          “Total Severance Payments” means the total amount of payments,
including Additional 280G Payments, that are required to be paid to Foulon-Tonat
but that would not have been payable to her if no Applicable Severance had
occurred.

 

10.2                           Compliance with Section 280G.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, if any amount becomes payable to Foulon-Tonat because of an
Applicable Severance and (ii) the Determining Firm determines that any portion
of the Total Severance Payments would otherwise constitute a Parachute Payment,
the amount payable to Foulon-Tonat shall automatically be reduced by the
smallest amount necessary so that no portion of the Total Severance Payments
will be a Parachute Payment.  If Total Severance Payments are to be paid in
other than a lump sum, such reduction shall be applied in inverse order to the
time at which the payments are scheduled to be made (e.g., the last scheduled
payment will be the first such payment to be reduced).  If, despite the
foregoing sentence, a payment shall be made to Foulon-Tonat that would
constitute a Parachute Payment, Foulon-Tonat shall have no right to retain such
payment, and, immediately upon being informed of the impropriety of such
payment, Foulon-Tonat shall return such payment to the Bank or other Bank Entity
that was the payer thereof, together with interest at the applicable federal
rate determined pursuant to Section 1274(d) of the Code.

 

(b)           Notwithstanding anything in this Agreement to the contrary, other
than Section 10.2(a) above, if the Determining Firm determines that any portion
of the Total Change in Control Payments would otherwise constitute a Parachute
Payment, the amount payable to Foulon-Tonat shall automatically be reduced by
the smallest amount necessary so that no portion of the Total Change in Control
Payments will be a Parachute Payment.  If Total Change in Control Payments are
to be paid in other than a lump sum, such reduction shall be applied in inverse
order to the time at which the payments are scheduled to be made (e.g., the last
scheduled payment will be the first such payment to be reduced).  If, despite
the foregoing sentence, a payment shall be made to Foulon-Tonat that would
constitute a Parachute Payment, Foulon-Tonat shall have no right to retain such
payment and, immediately upon being informed of the impropriety of such payment,
Foulon-Tonat shall return such payment to the Bank or other Bank Entity that was
the payer thereof, together with interest at the applicable federal rate
determined pursuant to Section 1274(d) of the Code.

 

10.3         Compliance with Section 409A.

 

(a)            It is the intention of the parties hereto that this Agreement and
the payments provided for hereunder shall not be subject to, or shall be in
accordance with, Section 409A, and thus avoid the imposition of any tax and
interest on Foulon-Tonat pursuant to Section 409A(a)(1)(B) of the Code, and this
Agreement shall be interpreted and construed consistent with this intent. 
Foulon-Tonat acknowledges and agrees that she shall be solely responsible for
the payment of any tax or penalty which may be imposed or to which she may
become subject as a result of the payment of any amounts under this Agreement.

 

(b)           Notwithstanding any provision of this Agreement to the contrary,
if Foulon-Tonat is a “specified employee” at the time of her “separation from
service”, any payment of “nonqualified deferred compensation” (in each case as
determined pursuant to Section 409A) that is otherwise to be paid to
Foulon-Tonat within six (6) months following  her separation from service, then
to the extent that such payment would otherwise be subject to interest and
additional tax under Section 409A(a)(1)(B) of the Code, such payment shall be
delayed and shall be paid on the first business day of the seventh calendar
month following Foulon-Tonat’s separation from service, or, if earlier, upon
Foulon-Tonat’s death.  Any deferral of payments pursuant to the foregoing
sentence shall have no effect on any payments that are scheduled to be paid more
than six (6) months after the date of separation from service.

 

11

--------------------------------------------------------------------------------


 

(c)            The parties hereto agree that they shall take such actions as may
be necessary and permissible under applicable law, regulation and guidance to
amend or revise this Agreement in order to ensure that
Section 409A(a)(1)(B) does not impose additional tax and interest on payments
made pursuant to this Agreement.

 

10.4         Clawback if Material Inaccuracy.  If any Incentive Compensation
that is paid to Foulon-Tonat by the Bank or any other Bank Entity while the U.S.
Treasury holds any equity securities in Bancorp is based on any materially
inaccurate financial statement or other materially inaccurate performance metric
criteria, as those terms are applied under EESA, Foulon-Tonat shall be required
to disgorge and pay over to the Bank or such other Bank Entity all such
Incentive Compensation, together with interest at the applicable federal rate
determined pursuant to Section 1274(d) of the Code.

 

11.           Assignability.  Foulon-Tonat shall have no right to assign this
Agreement or any of her rights or obligations hereunder to another party or
parties.  The Bank may assign this Agreement to any of its Affiliates or to any
Person that acquires a substantial portion of the operating assets of the Bank. 
Upon any such assignment by the Bank, references in this Agreement to the Bank
shall automatically be deemed to refer to such assignee instead of, or in
addition to, the Bank, as appropriate in the context.

 

12.           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof. Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland or in the
United States District Court for the District of Maryland.  Accordingly, each
party (a) agrees to submit to the jurisdiction of such courts and to accept
service of process at its address for notices and in the manner provided in
Section 13 for the giving of notices in any such action or proceeding brought in
any such court and (b) irrevocably waives any objection to the laying of venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient or
inappropriate forum.

 

13.           Notices.  All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given  as follows:
(a) when hand delivered to the other party; (b) when received by facsimile at
the facsimile number set forth below, provided, however, that any notice given
by facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a written confirmation of
receipt for such notice either by facsimile or by any other method permitted
under this Section; or (c) when deposited in a United States post office with
first-class certified mail, return receipt requested, postage prepaid and
addressed to the applicable party as set forth below; or (d) when deposited with
a national overnight delivery service reasonably approved by the parties
(Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider. Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day).  Any notice sent by Untied States mail shall be deemed given three
(3) business days after the same has been deposited in the United States mail. 
Any notice given by national overnight delivery service shall be deemed given on
the first business day following deposit with such delivery service.  For
purposes of this Agreement, the term “business day” shall mean any day other
than a Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland.  The address of a party set forth below may be changed by that party
by written notice to the other from time to time pursuant to this Article.

 

To:

Martha Foulon-Tonat

 

118 Hart Road

 

Gaithersburg, MD 20878

 

 

 

 

Fax No.

 

 

 

12

--------------------------------------------------------------------------------


 

To:

EagleBank

 

 

c/o Ronald D. Paul

 

 

7815 Woodmont Ave.

 

 

Bethesda, MD 20814

 

 

Fax No.: 301.986-8529

 

 

 

 

 

cc:

Fred Sommer, Esquire

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

 

11921 Rockville Pike, 3rd Floor

 

 

Rockville, Maryland 20852

 

 

Fax No.: 301-230-2891

 

 

 

 

After August 1, 2009 to:

 

 

 

 

 

Fred Sommer, Esquire

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

 

12505 Park Potomac Avenue, Sixth Floor

 

 

Potomac, MD 20854

 

 

Fax No.:

 

14.           Entire Agreement.  This Agreement contains all of the agreements
and understandings between the parties hereto with respect to the employment of
Foulon-Tonat by the Bank, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No oral agreements or
written correspondence shall be held to affect the provisions hereof. No
representation, promise, inducement or statement of intention has been made by
either party that is not set forth in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not so set forth. Not in limitation of the foregoing,
this Agreement supersedes and replaces the Original Agreement, except that
Foulon-Tonat shall remain entitled to receive any compensation earned but not
yet paid thereunder.

 

15.           Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

16.           Severability.  Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable, such determination shall not
affect the legality, validity or enforceability of any remaining portion or
provision of this Agreement, which remaining portions and provisions shall
remain in force and effect as if this Agreement has been executed with the
illegal, invalid or unenforceable portion thereof eliminated.

 

17.           Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified, changed, waived, discharged or terminated
except by an instrument in writing signed by the party against which enforcement
of the amendment, modification, change, waiver, discharge or termination is
sought. The failure of either party at any time or times to require performance
of any provision hereof shall not in any manner affect the right at a later time
to enforce the same. No waiver by either party of the breach of any term,
provision or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term, provision or covenant contained in this Agreement.

 

18.           Gender and Number.  As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

19.           Binding Effect.  This Agreement is and shall be binding upon, and
inures to the benefit of, the Bank, its successors and assigns, and Foulon-Tonat
and her heirs, executors, administrators, and personal and legal
representatives.

 

[signatures on following page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

 

EAGLEBANK

 

 

 

 

 

By:

 

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

 

 

 

 

MARTHA FOULON-TONAT

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Attachment A

 

Form of

General Release and Waiver of All Claims

 

Martha Foulon-Tonat (“you”) executes this General Release And Waiver of All
Claims (the “Release”) as a condition of receiving certain payments and other
benefits in accordance with the terms of Section 7.7 of your Amended and
Restated Employment Agreement dated          , 2008.  All capitalized terms used
but not otherwise defined herein shall have the same meaning as in your
Employment Agreement.

 

1.  RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
[modify to specifically  include any additional Affiliates] and each and every
one of their former or current subsidiaries, parents, affiliates, directors,
officers, employees, agents, parents, affiliates, successors, predecessors,
subsidiaries, assigns and attorneys (the “Released Parties”) from any and all
charges, claims, damages, injury and actions, in law or equity, which you or
your heirs, successors, executors, or other representatives ever had, now have,
or may in the future have by reason of any act, omission, matter, cause or thing
through the date of your execution of this Release. You understand that this
Release is a general release of all claims you may have against the Released
Parties based on any act, omission, matter, case or thing through the date of
your execution of this Release.

 

2.  WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship. These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Maryland Civil Rights
Act, the Maryland Wage Payment and Collection Law, Maryland Occupational Safety
and Health Act, the Maryland Collective Bargaining Law, and any other state,
local and federal employment laws; and any amendments to any of the foregoing.
You also understand there may be other statutes and laws of contract and tort
that also relate to your employment. By signing this Release, you waive and
release any rights you may have against the Released Parties under these and any
other laws based on any act, omission, matter, cause or thing through the date
of your execution of this Release. You also agree not to initiate, join, or
voluntarily participate in any action or suit in any court or to accept any
damages or other relief from any such proceeding brought by anyone else based on
any act, omission, matter, cause or thing through the date of your execution of
this Release.

 

15

--------------------------------------------------------------------------------


 

3.  NOTICE PERIOD.

 

This document is important. We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space indicated below for your signature. You will
have twenty-one (21) calendar days from the date you receive this document to
consider whether to sign this Release. If you choose to sign the Release before
the end of that twenty-one day period, you certify that you did so voluntarily
for your own benefit and not because of any coercion.

 

4.  RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.4 of your Employment
Agreement.

 

5.  REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Chairman of the Bank’s Board of Directors must receive written
notice before the end of the seven (7)-day period. In the event you revoke or do
not accept this Release, you will not be entitled to any of the payments or
benefits that you would have been entitled to under your Employment Agreement by
virtue of executing this Release. If you do not revoke this Release within seven
(7) days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Release, as of the day and year first set forth below.

 

 

 

 

 

Martha Foulon-Tonat

 

Date

 

 

 

 

 

 

 

 

 

EagleBank

 

Date

 

16

--------------------------------------------------------------------------------